DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-10, 17-21, 23 are original.
Claim 11-16, 22, 24-26 are currently amended.

Election/Restrictions

Applicant's election with traverse of Group II in the reply filed on 2/24/2022 is acknowledged.  The traversal is on the ground(s) that claim 16 of Group II has been amended to require all of the structures of the apparatus claim of independent claim 1 of Group I.  This is not found persuasive because apparatus and method of its use can be distinct under US practice if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case the amended claim 16 as compared to unamended claim 1 is still restrictable because the apparatus can be used to practice another and materially different process.  The independent claim 1 of Group I requires at least one inkjet printhead, a first radiation source, trough, construction platform (see contingent nature of wherein clauses in apparatus claims – MPEP 2111.04).  The independent claim 16 of Group II has been amended to incorporate all of 
Furthermore, the apparatus as claimed of independent claim 1 of Group I can be used to practice another and materially different process, as the independent claim 16 of Group II requires a certain ordering to the prescribed method steps which need not occur in that order in the apparatus claim.
The requirement is still deemed proper and is therefore made FINAL.

Claims 16-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/24/2022.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-25 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sun (US 2017/0360534).


Regarding claim 16, Sun discloses: a combination inkjet printing and stereolithography apparatus (see [0003]) with a laser (see [0005] – satisfies the broadest reasonable interpretation of a radiation source); a trough (see vat/reservoir/bath of [0003]); and a construction platform (see platform of [0005]); providing a trough (it was provided since it is present in the apparatus) in which the base material and the construction platform are arranged (Id.), the base material being a monomer/polymer (see monomer of [0024]);
Polymerizing using the laser ([0003]) selected ([0007]) regions of a layer of the base material on the construction platform ([0005]); and
Incorporating via the at least one inkjet printhead ([0003] – see print head) at least one active substance mixture into the base material ([0037] – that the monomer/polymer and active substance mixture are the same or different is not currently captured by the claim construction) in a locally selective manner via an inkjet printing process.

Regarding claim 17, Sun discloses: wherein the active substance mixture has at least one of a monomer and at least one polymer (an oligomer is interpreted as satisfying the broadest reasonable interpretation of a polymer as it is made by polymerization) (see [0024]).

Regarding claim 18, Sun discloses: wherein the base material has at least one photoinitiator ([0024], [0098]).

19, Sun discloses: wherein the monomer of the base material is a photo-monomer (interpreted broadly as a monomer capable of photopolymerization – the monomer of Sun is interpreted as satisfying a photopolymerizable monomer ([0024], [0098]).

Regarding claim 20, Sun discloses: wherein the monomer of the base material is a crosslinking agent (see crosslinked photopolymer of [0005]).

Regarding claim 21, Sun discloses: wherein the monomer has a photoinitiator (see polymerization initiator of [0024]).

Regarding claim 22, Sun discloses: wherein after incorporating the active substance mixture, a polymerization of the active substance mixture with the base material is caused by the first radiation source (the inkjet head’s material is interpreted in Sun as being caused by the laser, the first radiation source – see [0003] and [0007]).

Regarding claim 23, Sun discloses: wherein the resin material/active substance mixture is heated (see heated resin material of [0028], [0116]).

Regarding claim 24, Sun discloses: wherein a reservoir (interpreted as the source of the resin/polymerizable material) is mounted on the at least one inkjet printhead (while not recited in Sun, the inkjet head of Sun necessarily has a resin/monomer source – see [0081]).

Regarding claim 25, Sun discloses: wherein a radiation intensity of the first radiation source is set (see high-powered lasers of [0007] – a high-powered laser source has a certain radiation intensity associated therewith which is set).

Claim Rejections - 35 USC § 103

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2017/0360534) and further in view of Oyanagi (US 2008/0193665).

Regarding claim 26, Sun discloses: wherein the first radiation source and the further radiation source (see multiple light sources embodiments of [0028]).
Sun does not disclose: wherein the multiple laser sources generate mutually different wavelengths, but its laser sources necessarily use some wavelength each necessarily.
In the same field of endeavor of photocurable ink application based additive manufacturing methods (See title, abs) as Sun, Oyanagi (US 2008/0193665) discloses: use of multiple wavelength LED arrays (see [0093] – where each LED is interpreted as a separated source).
To add the multiple wavelength LED array of Oyanagi to the additive manufacturing inkjet stereolithographic apparatus of Sun had the benefit that it prevented the workpiece from being thermally damaged ([0093]), which was desirable in Sun.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the multi-wavelength LED array of Oyanagi with the stereolithographic inkjet apparatus of Sun to 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner, Art Unit 1743